Honorable Kenneth H. Ashworth Coordinating Board Texas College  University System Austin, Texas 78711
Re: Tuition for foreign students enrolled in junior colleges.
Dear Dr. Ashworth:
You have requested our opinion regarding the tuition rate for foreign students enrolled in public junior colleges. Senate Bill 530, enacted by the 66th Legislature, amended subsection (h) of section 54.051 of the Texas Education Code to provide:
  Tuition for students who are citizens of any country other than the United States of America is the same as tuition required of other nonresident students. . . .
  Section 130.003(b)(4) of the Education Code requires that a junior college, in order to be eligible for its share of the biennial state appropriation, collect, from each full-time and part-time student enrolled, matriculation and other session fees in the amounts required and provided by law for other state-supported institutions of higher education, except, however, . . . that the amount charged nonresidents . . . need not be greater than the amount so required by law on January 1, 1971. . . .
You ask whether, if a junior college elects to charge tuition to nonresident students at a rate equal to or greater than the amount required by law on January 1, 1971, but less than the amount which a senior college must charge, it may apply the same rate to foreign students.
In Attorney General Opinion H-103 (1973), this office distinguished between three classes of students for tuition purposes — resident, nonresident and alien — and said that aliens are not the students defined as `non-residents' for whom tuition is provided by section 54.051(c). . . .
Since there are three categories of students — residents, nonresidents and foreign students — the exception in section 130.003(b)(4) relating to nonresidents does not extend to foreign students. Thus, it is our opinion that a junior college in order to be eligible for its share of the biennial state appropriation, must charge the same rate to foreign students as that charged by state senior colleges. See Educ. Code § 54.057 (indicating how a foreign student can qualify for resident tuition).
 SUMMARY
A public junior college, in order to be eligible for its share of the biennial state appropriation, must charge foreign students the same tuition rate charged by state senior colleges.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Ted L. Hartley Executive Assistant Attorney General
  Prepared by Rick Gilpin Assistant Attorney General